DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 24 February 2022 have been fully considered.
Applicant argues that the claims do not recite an abstract idea.  Examiner respectfully disagrees.  Applicant has given no argument why the limitations identified as reciting an abstract idea do not do so.
Applicant argues that the claims integrate an abstract idea into a practical application.  Examiner respectfully disagrees.  Applicant’s reliance on Core Wireless is not persuasive.  Merely using an interface to collect input is not sufficient.  Applicant has failed to show a specific interface, and how this would represent an improvement.  Even assuming that expediting processing by enabling a user to quickly add regions or sub-regions to be eligible for searches would represent a patentable improvement, Applicant has not shown that this is actually reflected in the claims. 
Applicant argues that Altberg does not teach seed item listings.  Examiner agrees.  The advertisements of Altberg – generic item listings – are replaced by the seed item listings of Friend in combination.
Applicant argues that Altberg does not teach the newly-claimed first and second options.  Examiner respectfully disagrees for the reasons set forth in the rejection below.
Applicant argues that Altberg does not teach adding a discount rate.  Examiner agrees.  Altberg was never applied to this subject matter, though.
Applicant argues that Altberg does not render obvious determining which seed item listings are includable as seed item search results based on each seed item being searchable in the regions an sub-regions.  Examiner respectfully disagrees.  In Altberg, an advertisement is configured to be returnable as a search result based on it being in a region configured to be searchable, or in a region configured to not be searchable.  In combination with Friend, the advertisements of Altberg are replaced by the seed item listings of Friend, as a seed item listing – an offer to sell – would be understood to one of ordinary skill in the art at the time of filing to be a type of advertisement.
Applicant argues that Dunlap does not teach an interface with a fourth option for configuring variable seed growing parameters.  Examiner respectfully disagrees.  Dunlap teaches plant growing parameters over a range (Dunlap Fig. 5) that are used in searching for plants.  Insofar as this range exists as data, it was entered.  An interface is how things are entered on a computer.  It would have been obvious to one of ordinary skill in the art at the time of filing to present an interface to enter this information when selling seeds as claimed in order to allow sellers to specify plant parameters for the plants that the seeds will grow into – the claimed variable seed growing parameters.

Claim Interpretation
“Seed” as recited throughout is, under a broadest reasonable interpretation, understood to refer to “the fertilized ripened ovule of a flowering plant containing an embryo and capable normally of germination to produce a new plant,” i.e., an “embryonic plant,” as opposed to, e.g., “input used to initialize a function.”

“Listing” as recited throughout is, under a broadest reasonable interpretation, understood to refer to something that has become entered in a catalog with a selling price.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 9, and 17 recite “a discount rate for the selected region or sub-region.”  The first and second options allow for the selection of only regions, or the selection of only sub-regions.  It is therefore unclear which is the selected sub-region when only regions are selected, or which is the selected region when only sub-regions are selected.
Claims 1, 9, and 17 recite “the discount rate and shipping cost for the region or subregion.”  There is insufficient antecedent basis for “the discount rate,” “the shipping cost.”  As well, it is unclear which region is “the region” and which sub-region is “the subregion.”
Claims 1, 9, and 17 recite “discount price.”  It is unclear whether this is the same thing as “the discount rate.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claims 1, 9, and 17:
The limitation of “selecting a region or a subregion, to be searchable for selling a seed item listing based on a location of an end-user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses a person mentally forming a judgment as to which regions and sub-regions should be searchable for a seed listing.
The limitation of “selecting a region or a sub-region to be not searchable for selling the seed item listing,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses a person mentally forming a judgment as to which regions and sub-regions should not be searchable for a seed listing.
The limitation of “adding a discount rate for the selected region or sub-region,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adding” in the context of this claim encompasses a person mentally forming a judgment as to what discount rate applies to which regions and sub-regions.
The limitation of “each seed item listing in the seed item listings database being configurable to be offered or excluded from sale in each region and sub-region and configurable by discount price in each region and subregion,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “configuring” in the context of this claim encompasses a person mentally forming a judgment as to which regions and sub-regions should and should not be searchable for a seed listing, and what the discount rate for these regions and sub-regions should be.
The limitation of “each region or sub-region with a different color indicator based on the discount rate,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this claim encompasses a person mentally forming a judgment to what color should represent what discount rate, and drawing a county-level heat map accordingly using pen and paper.
The limitation of “determining, using one or more processors of a machine, which seed item listings are includable as seed item search results based on each seed item being searchable in the regions and sub-regions and the geographic location in the seed item search request, wherein searches for geographic locations configured as not searchable will not show the respective seed items and searches for geographic locations configured as searchable will show the respective seed items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using one or more processors of a machine,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “using one or more processors of a machine” language, “determining” in the context of this claim encompasses a person manually comparing regions and sub-regions of seed listings to the geographic location in the seed item search request.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “providing a seed post map user interface (UI) for configuring seed item listings to a seed item listing database.”  “Providing an interface,” an insignificant extra-solution step of gathering data, is recited at a high-level of generality (i.e., as a generic computer function of collecting user input through a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “a first option for selecting a region or a subregion, to be searchable for selling a seed item listing based on a location of an end-user, with a first input type.”  “A first input type” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “a second option for selecting a region or a sub-region to be not searchable for selling the seed item listing, with a second input type.”  “A second input type” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “the UI enabling configuring the regions and sub-regions for inclusion or exclusion of the seed item listing without opening additional windows.”  As this is an explicit limitation, one could practice every element of the claimed invention other than “without opening additional windows” without infringing.  It is not clear how “without opening additional windows” is anything other than a mere design choice, and is therefore not meaningful.  See MPEP § 2106.05(e).  Applicant provides no detail as to how the configuration is to be performed without opening additional windows, only that it is done.  This therefore amounts to mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “a third option for adding a discount rate for the selected region or sub-region, the selecting of the third option causing presentation of a pop-up window for entering the discount rate and shipping cost for the region or subregion.”  “A pop-up window” is recited at a high-level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “the UI presenting each region or sub-region with a different color indicator based on the discount rate.”  “Presenting”
The claims recite an additional element of “receiving, from a network site end-user, a seed item search request specifying a geographic location.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “accessing the seed item listing database.”  “Accessing” an insignificant data gathering step, is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “causing, on a user device of the network site end-user, a presentation displaying the seed item search results that are searchable for the geographic location.”  “Causing a presentation,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 2, 10, and 18 recite the additional element of the seed post map user interface displaying the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.  Displaying the regions and receiving selections are recited at a high-level of generality (i.e., as a generic computer function of presenting data and receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 3, 11, and 19 recite the additional element of selecting the regions in the seed post map user interface using a first user input interaction and selecting the sub-regions using a second user input interaction that is different than the first user input interaction.  Receiving selections are recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 4 and 12 recite the additional element of displaying a map of a country, and the regions are states and the sub-regions are state counties.  Displaying a map is recited at a high-level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 5, 13, and 20 recite the additional element of editing subregions in the map user interface to include an external compensation rate for that subregion.  Editing subregions is recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 7 and 15 recite the additional element of displaying the seed item search results and a plurality of variable user selection elements that are selectable to filter the search results based on variable seed growing parameters.  The content of a seed listing does not making comparing the regions and sub-regions of a seed listing to a geographic location not practically performable in the mind.  Displaying search results and receiving edits are recited at a high-level of generality (i.e., as a generic computer function of presenting data and receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 8 and 16 recite the additional elements of receiving, from the network site end-user, modification of the plurality of variable user selection elements and in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.  “Receiving modification,” an insignificant data gathering step, is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  “Dynamically updating search results,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claim 21 recites the additional element of entering static data and entering variable data.  Entering data is recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claim 22 recites the additional element of search item search results including a discounted prices based on the region or sub-region of the geographic location.  The limitation of a discounted price based on the region is a mathematical calculation – multiplying a price by a discount.  Displaying this discounted price is insignificant post-solution activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and Parnaby et al., US 2013/0018957 A1 (hereinafter “Parnaby”).

As per claims 1, 9, and 17, Friend teaches:
receiving, from a network site end-user, a seed item search request (Friend ¶¶ 0070, 0078), where a search for products in the seed category is a seed item search request specifying a geographic location (Friend ¶ 0095, “That locality information is then appended to their profile and is used for that member's starting point whenever the member specifies a geographical radius indicia for either an offer, a request or a search.”);
accessing a seed item listing database (Friend ¶ 0078), where the database is searched;
determining, using one or more processors of a machine, which seed item listings are includable as seed item search results based on the geographic location in the seed item search request (Friend ¶ 0078), where items for sale searched for by a user within the area specified by the radius of the offer to sell are determined to be included; and
causing, on a user device of the network site end-user, a presentation displaying the seed item search results (Friend ¶ 0081), where search results are presented.

Friend, however, does not teach, while the analogous and compatible art of Altberg teaches:
providing a post map user interface (UI) for configuring item listings (Altberg ¶¶ 0062, 0254-58), where advertisements are item listings, 
a first option for selecting a region or a subregion, to be searchable for selling an item listing based on a location of an end-user, with a first input type (Altberg ¶¶ 0062, 0065), where a first region, area 141, is selected to be searchable, where the first input type is a center and a distance to the center;
a second option for selecting a region or a sub-region to be not searchable for selling the item listing, with a second input type (Altberg ¶¶ 0062, 0065), where a sub-region of area 141, area 145, is selected to be not searchable, where the second input type is a predefined area, the UI enabling configuring the regions and sub-regions for inclusion or exclusion of the seed item listing without opening additional windows (Altberg ¶ 0062), where the teachings of Altberg do not require opening additional windows;
each item listing in the item listings database being configurable to be offered or excluded from sale in each region and sub-region (Altberg ¶¶ 0011, 0062-64), where geographic areas are defined on a per-advertisement basis;
determining, using one or more processors of a machine, which listings are includable as seed item search results based on each item being searchable in the regions and sub-regions and the geographic location in the search request, wherein searches for geographic locations configured as not searchable will not show the respective items and searches for geographic locations configured as searchable will show the respective items (Altberg ¶¶ 0061, 0065), where advertisements are shown as search results based on the advertisement matching a location in a search request, where, e.g., area 141 outside of area 145 has been configured as searchable, and area 145 has been configured as not searchable, such that a person in area 145 will not receive the advertisement as a search result, while a person in area 141 outside of area 145 would receive the advertisement as a search result; or
causing, on a user device of the network site end-user, a presentation displaying the item search results that are searchable for the geographic location (Altberg ¶ 0061), where only advertisements matching the search request are presented.

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to use the seed item listings of Friend in place of the generic item listings of Altberg, and to modify the radius of Friend to use the states and counties of Altberg as an alternative to using a radius distance in order to specify a geographic area for sales of Friend (Altberg ¶ 0198), thereby determining seed listings being searchable in regions and subregions using the interface of Altberg, in order to allow sellers more control over where they will deliver seeds.

Neither Friend nor Altberg, however, teach:
a third option for adding a discount rate for the selected region or sub-region, each seed item listing in the seed item listings database being configurable by discount price in each region and subregion.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed discount price – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to add discount rates for the regions defined using the mapping tool of Altberg, thereby causing each seed item listing in the seed item listings database of Friend to be configurable by discount price in each region and subregion, in order to increase market share in particular regions.

Neither Friend, Altberg nor Ruckart, teach:
the selecting of the third option causing presentation of a pop-up window for entering the discount rate and shipping cost for the region or subregion.

Official notice is taken of pop-up windows in the prior art based on Examiner’s experience using computers.  Official notice is further taken, based on Examiner’s experience in buying and selling items online, that shipping costs vary based on where an item is to be shipped.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Friend, Altberg and Ruckart to enter the discount rate and shipping cost for a region and subregion in a pop-up window as a design choice in order to better market the seeds of Friend.

Neither Friend, Altberg, Ruckard, nor teach:
the UI presenting each region or sub-region with a different color indicator based on the discount rate.

The analogous and compatible art of Parnaby, however, teaches a map of regions where the color provides an indication of relative value (Parnaby ¶ 0075).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Parnaby with those of Friend, Altberg, and Ruckard to display the per-region discount rates using different color indicators based on the rate in order to assist a user in getting an overview of the data.

As per claims 2, 10, and 18, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.

The analogous and compatible art of Altberg, however, teaches specifying regions (states) and sub-regions (counties) as an alternative to using a radius distance in order to specify a geographic area for sales (Altberg ¶¶ 0062, 0068, 0198) using maps (Altberg ¶ 0254).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the states and counties of Altberg, where it would have been obvious to try to select counties using a state map and states using a national map, in order to allow sellers more control over where they will deliver seeds.

As per claims 3, 11, and 19, the rejection of claims 2, 10, and 18 is incorporated, but Friend does not teach:
wherein the regions are selectable in the seed post map user interface using a first user input interaction and the sub-regions are selectable using a second user input interaction that is different than the first user input interaction.

The analogous and compatible art of Altberg, however, teaches selecting a county in a map using a first input and a state in a map using a second input, where the selections are separate inputs (Altberg ¶¶ 0062, 0067).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

As per claims 4 and 12, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays a map of a country, and the regions are states and the sub-regions are state counties.

The analogous and compatible art of Altberg, however, teaches selecting counties and states in a map (Altberg ¶¶ 0062, 0067).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein each of the sub-regions in the seed post map user interface is editable a discount rate for that sub-region. 

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to create discount rates for the regions defined using the mapping tool of Altberg in order to increase market share in particular regions.

As per claim 21, the rejection of claim 1 is incorporated, and Friend further teaches:
wherein the UI further provides a fifth option for entering static data for the seed item listing (Friend ¶ 0052), where a commodity offer inherently requires a UI element to enter static information regarding which commodity is being offered.

As per claim 22, the rejection of claim 1 is incorporated, but Friend does not teach:
wherein the search item search results include a discounted price based on the region or sub-region of the geographic location.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to create discount rates for the regions defined using the mapping tool of Altberg, where doing so would result in the price for a listing being presented in the search results of Friend based on the price as adjusted by the discount rate as in Ruckart as the predictable result of combining the teachings, in order to increase market share in particular regions.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and further in view of Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”).

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the UI further provides: a fourth option for configuring variable seed growing parameters of the seed item listings, the variable seed growing parameters comprising parameters with values on a range, wherein the presentation displays the seed item search results and a plurality of variable user selection elements that are selectable to filter the search item results based on variable seed growing parameters.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters with values on a range (Dunlap Abstract, Fig. 5, “Zone: 4 – 9”), where the ability to enter search criteria inherently requires selection elements as claimed under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”), and further in view of Dodson et al., US 2012/0272185 A1 (hereinafter “Dodson”).

As per claims 8 and 16, the rejection of claims 7 and 15 is incorporated, but neither Friend nor Dunlap teach:
receiving, from the network site end-user, modification of the plurality of variable user selection elements; and
in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.

However, the analogous and compatible art of Dodson teaches modifying filter, and dynamically updating search results to match the modified filter in response to modifying the filter elements (Dodson ¶ 0110), where modifying filters inherently requires receiving a modification of an element under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Field and Dunlap to dynamically update as in Dodson the search results of Fields based on modifying as in Dodson the growing parameter filters of Dunlap in order to provide a seamless search experience to a searching user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159